Citation Nr: 0030160	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-14 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability evaluation for hearing 
loss as a result of skull fracture, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active service from January 1972 to August 
1974.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, which denied an 
evaluation in excess of 10 percent for service-connected 
hearing loss as a result of skull fracture.


FINDING OF FACT

The veteran manifests Level XI hearing in the right ear and 
Level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hearing loss as a result of skull fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended by HR 4864, 
Veterans Claims Assistance Act of 2000 (November 9, 2000); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (1998 & 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection was granted for hearing loss in July 1980, 
and characterized as skull fracture with diminution of 
hearing.  Hearing loss as a result of skull fracture has been 
rated as 10 percent disabling since that time.  The veteran's 
claim for an increased evaluation was received in October 
1998.  The veteran now contends that his hearing loss should 
be rated higher under VA standards.  

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  See 38 U.S.C.A. § 5107.  

It is uncontroverted that the veteran currently suffers from 
hearing loss which is most profound in the right ear.  Thus, 
the critical issue in this claim is what is the appropriate 
VA disability rating for the veteran's degree of hearing 
loss.  Disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b), as amended by HR 4864, 
Veterans Claims Assistance Act of 2000 (November 9, 2000); 
Gilbert v Derwinski, 1 Vet. App. 49, 55-57 (1990).   

The veteran's service-connected hearing loss as a result of 
skull fracture has been rated as 10 percent disabling under 
diagnostic codes 8045-6100.  This code combination represents 
brain disease due to trauma, when the primary manifestation 
is hearing loss.  It is noted that the veteran suffered head 
trauma in service, and that his hearing loss has been linked 
to that trauma.  

The VA Rating Schedule that addresses the ear and other sense 
organs was recently amended, effective June 10, 1999.  64 
Fed. Reg. 25202 (1999). Thus, the regulatory criteria 
governing the evaluation of the veteran's hearing loss 
changed while his claim was pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The Board is therefore, required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's bilateral hearing loss is warranted.  The effective 
date rule established by 38 U.S.C.A. § 5110(g) (West 1991), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  It is reported in the explanation regarding the 
revisions in the Federal Register, however, that the 
revisions of the sections addressing ear and other sense 
organs are part of the overall revision of the rating 
schedule based on factors such as medical advances rather 
than representing liberalizing interpretations of 
regulations.  See 64 Fed. Reg. 25202, 25204 (1999).  In any 
event, the Board notes that the differences between the 
former criteria and the revised criteria in cases such as the 
one on appeal are relatively inconsequential as will be set 
forth below.

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Codes 6100 to 6110 (effective before June 10, 
1999).

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).

The current version of the Rating Schedule provides a table 
for rating purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (1999).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) 
(1999).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher. 38 C.F.R. § 4.86(b) 
(1999).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In this case, there are several records relating to hearing 
loss.  None of these records, however, supports a finding 
that the hearing loss warrants an evaluation in excess of 10 
percent under any pertinent criteria.  In assigning a 10 
percent evaluation for the veteran's hearing loss, the RO 
considered service medical records and reports from VA 
audiological evaluations and examinations as well as two 
reports from the veteran's employer showing hearing tests in 
1993 and 1997.  Since filing his claim in October 1998, the 
veteran has complained of severe hearing loss.  A VA 
audiological evaluation dated in November 1998 revealed 
asymmetric sensorineural hearing loss, right greater than 
left.  Test results were reportedly consistent with 
audiograms dating back to 1980.  

The report of the November 1998 audiological testing revealed 
pure tone decibel thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
70
85
85
LEFT
15
20
20
55
55

The average pure tone threshold was 78 decibels for the right 
ear and 38 for the left.  Speech recognition was 26% in the 
right ear and 98% in the left ear. 

A VA examination at that time focusing on the brain revealed 
a diagnosis of a healed fracture of the right occiput in 
1974, with unrelated headaches since 1990.

Also of record are reports from the veteran's employer 
showing hearing tests dated in September 1993 and October 
1997.  These indicate hearing abnormality.  In 1993, the 
veteran had puretone averages of 82 on the right and 38 on 
the left.  


The specific thresholds in October 1997 were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
75
75
85
95
LEFT
20
20
20
60
55

The puretone average was 85 on the right, 45 on the left.  

Applying both the former and the revised criteria found in 
38 C.F.R. § 4.85 at Table VI to the veteran's VA examination 
results yields a numerical designation of XI for the right 
ear (78 average puretone decibel threshold, with between 0 
and 34 percent speech discrimination) and I for the left ear 
(38 average puretone decibel threshold, with between 92 and 
100 percent speech discrimination).  Entering the category 
designations for each ear into Table VII produces a 
disability percentage evaluation of 10 percent, under 
Diagnostic Code 6100.  The Board thus finds that the 
veteran's hearing loss was properly assigned a 10 evaluation 
under Diagnostic Code 6100-8045.  Hence, the Board can only 
conclude that the preponderance of the evidence is against 
the veteran's claim for an evaluation in excess of 10 percent 
for hearing loss as a result of skull fracture under both the 
former and the revised criteria.  

The Board has considered the application of 38 C.F.R. § 4.86 
(1999), however, the veteran's right ear hearing loss is 
rated at a level XI under Table VI and only at level VII 
(38 C.F.R. § 4.86a) under Table VIA, thus the use of Table 
VIA does not produce a more favorable result. 

The Board has also considered the veteran's statements that 
his hearing loss warrants an increased evaluation because 
this disability has worsened over time.  However, the veteran 
simply has not shown, by competent medical evidence, that his 
service-connected hearing loss has increased to a level in 
excess of the currently assigned 10 percent level under 38 
C.F.R. § 4.85.  His contentions are insufficient to establish 
entitlement to a compensable evaluation for defective hearing 
because "...disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann, 3 Vet. App. at 349.  
Here, the mechanical application clearly establishes a 10 
percent disability evaluation under Diagnostic Code 8045-
6100. 

The Board has considered all of the evidence, including the 
non-VA audiograms to the extent practical.  The data reported 
in the private reports does not support a  higher rating 
under the mechanically applied VA criteria.  

In reaching the decision this date, the Board finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating standards."  See 38 C.F.R. 
§ 3.321(b)(1).  There is no objective evidence indicating 
that the veteran's bilateral hearing loss has markedly 
interfered with his earning capacity or employment status, or 
has necessitated frequent periods of hospitalization.  The 
Board finds that criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown 8 Vet. App. 218, 227 (1995).

The Board notes that the veteran's current hearing loss 
disability was evaluated by the RO under the schedule as 
amended and the veteran and his representative have been 
notified of these modifications in a supplemental statement 
of the case.

As noted, the majority of the changes to the hearing 
impairment criteria appear to be non-substantive (the 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed), except 
for the revision of 38 C.F.R. § 4.86 (exceptional patterns of 
hearing impairment).  See 64 Fed. Reg. 25202 (1999).

The Board notes section 4.86(A) as referenced earlier, but 
also observes that neither the previous or amended 
regulations would result in a higher rating than what he is 
currently receiving.  

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 38 
U.S.C.A. § 5107), as amended by HR 4864, Veterans Claims 
Assistance Act of 2000 (November 9, 2000).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hearing loss as a result of skull fracture is denied.


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

 

